Citation Nr: 9910666	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  92-20 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for heart disease with hypertension.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1952 to April 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in February 1991, in which 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) denied the veteran's petition to reopen his 
claims of entitlement to service connection for heart disease 
with hypertension and diabetes mellitus.  The veteran 
subsequently perfected an appeal of this decision.

In a Board decision of August 1997, this case was remanded 
for additional development of the record.  Upon completion of 
the actions requested in the remand, the RO again denied the 
veteran's claims.  Accordingly, the issues are properly 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran's petition to reopen his claim of entitlement 
to service connection for diabetes mellitus was denied by the 
RO in a July 1982 decision, from which the veteran did not 
perfect an appeal.

2.  The veteran's petition to reopen his claim of entitlement 
to service connection for heart disease with hypertension was 
denied in a January 1984 Board decision.

3.  The evidence received subsequent to July 1982 and January 
1984 is relevant to the issue and has not been previously 
submitted; however, when reviewed in conjunction with the 
evidence that had been previously submitted it is not 
significant enough that it must be considered in order to 
fairly decide the merits of the claim.  



CONCLUSIONS OF LAW

1.  The RO's July 1982 rating decision, wherein the veteran's 
petition to reopen his claim of entitlement to service 
connection for diabetes mellitus was denied, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.1103 (1998).

2.  The Board's January 1984 rating decision, wherein the 
veteran's petition to reopen his claim of entitlement to 
service connection for heart disease with hypertension was 
denied, is final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.1100 (1998).

3.  The evidence received subsequent to the July 1982 and 
January 1984 decisions is not new and material, and does not 
serve to reopen the veteran's claims of entitlement to 
service connection for diabetes mellitus, heart disease and 
hypertension.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the veteran's petitions to reopen his claims 
of entitlement to service connection for diabetes mellitus, 
heart disease and hypertension, the RO originally denied 
these claims in a December 1969 decision finding that there 
was no evidence of diagnosis and treatment of these disorders 
in service, and that the evidence failed to indicate a 
relationship between the veteran's current diagnoses and his 
period of active service.  The appellant did not appeal this 
decision.  This decision was confirmed in June 1974 RO and 
July 1982 RO decisions.  The Board denied the veteran's claim 
of entitlement to service connection for heart disease with 
hypertension in a January 1984 decision.  

Prior RO and Board decisions are final, and may be reopened 
only upon the receipt of additional evidence that, under the 
applicable statutory and regulatory provisions, is both new 
and material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b), 7105.  A "two-step analysis" 
is used to evaluate a claim to reopen.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  The first step involves a 
determination as to whether the evidence presented is new and 
material; and the second step is a review of all of the 
evidence of record to determine the outcome of the claim on 
the merits.  Id.  The second step is only required if the 
evidence presented is found to be new and material, and 
thereby sufficient to reopen the claim at issue; if the 
evidence is not new and material then review on the merits is 
not justified.  Manio, supra; see also Sutton v. Brown, 9 
Vet. App. 553, 562 (1996).

Pursuant to the applicable regulation, new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, No. 
98-7017, (Fed. Cir. Sept. 16, 1998).  The significant factor 
is whether there is a complete record for evaluation of an 
appellant's claim.  Id.  Further, in determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

With regard to his petition to reopen his claim of 
entitlement to service connection for diabetes mellitus, 
since the last final decision on this issue, the veteran has 
submitted copies of previously reviewed service medical 
records, copies of private and VA medical records showing 
medication refills and sporadic treatment for diabetes 
mellitus, hypertension, a cerebral vascular accident, a 
seizure disorder, and an acquired psychiatric disorder, as 
well as treatment resulting from an assault at work in 1991.  
The record also contains several VA compensation examinations 
on unrelated disorders.  Also of record is his testimony at a 
December 1982 hearing before the RO wherein he testified that 
he did not believe that his "diabetes was caused by 
service."  

With the exception of the veteran's December 1982 hearing 
testimony, the newly submitted evidence for his petition to 
reopen his claim of entitlement to service connection for 
heart disease with hypertension is the same as that submitted 
with his diabetes mellitus claim.

The evidence considered in the July 1982 decision included 
the veteran's service medical records, private and VA 
treatment records from 1969 to 1982 showing sporadic 
treatment for diabetes mellitus, hypertension and other 
disorders, and several VA compensation examination reports 
showing diagnoses of diabetes mellitus and heart disease with 
hypertension.  The RO's July 1982 decision confirmed the 
prior denials of this claim finding no diagnosis and 
treatment in service, and no medical nexus between the 
veteran's period of active service and his current diagnoses.  
The Board's January 1984 decision denying the veteran's claim 
of entitlement to service connection for heart disease with 
hypertension considered the evidence of record prior to 
January 1984, including along with his December 1982 hearing 
testimony.  Like the RO, the Board found no evidence of 
diagnosis or treatment for hypertension or heart disease in 
service, and no medical relationship between his current 
diagnoses and his period of active service.

Considering the newly submitted evidence in light of the 
bases of the prior denials, and in conjunction with the 
evidence previously of record, the Board finds that the 
veteran has failed to submit evidence sufficient to reopen 
his claims of entitlement to service connection for diabetes 
mellitus, heart disease or hypertension.  While the veteran 
has submitted evidence indicating that he is currently being 
treated for diabetes mellitus, heart disease, and 
hypertension, this evidence does not establish a relationship 
between his period of active service and these disorders.  
Additionally, the evidence submitted since July 1982 and 
January 1984 fails to indicate that the veteran was treated 
within one year of discharge for any of his claimed 
disorders.  The service medical records submitted were copies 
of records already considered in prior decisions, and the 
veteran's lay statements to the effect that he believes a 
relationship exists between his period of active service and 
his heart disease with hypertension are not competent to 
establish such a connection.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  Ruiz v. 
Gober, 10 Vet. App. 352, 356 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492,  495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Accordingly, the veteran's newly submitted 
evidence is not significant enough that the veteran's claim 
cannot be fairly decided without its consideration in that it 
does not provide evidence of in service treatment, treatment 
within one year of discharge, or a nexus between service and 
his current disorders.  Based on this conclusion, the Board 
finds that the veteran's petitions to reopen his claims of 
entitlement to service connection for diabetes mellitus, 
heart disease, and hypertension are denied.


ORDER

New and material evidence has not been received to reopen 
claims of entitlement to service connection for diabetes 
mellitus, heart disease, and hypertension, and the petitions 
to reopen these claims are denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

